Niagara Mohawk Power Corp. v City of Syracuse (2017 NY Slip Op 08129)





Niagara Mohawk Power Corp. v City of Syracuse


2017 NY Slip Op 08129


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, CURRAN, AND WINSLOW, JJ.


1217 CA 17-00870

[*1]NIAGARA MOHAWK POWER CORPORATION, DOING BUSINESS AS NATIONAL GRID, PLAINTIFF-RESPONDENT,
vCITY OF SYRACUSE AND CITY OF SYRACUSE DEPARTMENT OF WATER, DEFENDANTS-APPELLANTS. 


JOSEPH E. FAHEY, CORPORATION COUNSEL, SYRACUSE (MARY L. D'AGOSTINO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
SOLOMON AND SOLOMON, P.C., ALBANY (DUSTIN B. HOWARD OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered March 6, 2017. The order denied defendants' motion to dismiss. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court